                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   No. 1:21-cv-251


 Shondria Webber,

        Plaintiff,
                                                               COMPLAINT
                   v.                                        AND JURY DEMAND

 Aeroflow, Inc.,

        Defendant.



       Plaintiff Shondria Webber, through her counsel, the law firm of Williams & Ray, PLLC,

for her Complaint against Aeroflow, Inc. alleges the following:


                             I.      NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 (“Title VII”) to correct

unlawful employment practices based on race (African American) and to provide appropriate relief

to Shondria Webber (“Plaintiff” or “Mrs. Webber”), who was adversely affected by the unlawful

employment practices. Specifically, Plaintiff alleges that Aeroflow, Inc. (“Defendant” or

“Aeroflow”) demoted her based on her race (African American).

                            II.    JURISDICTION AND VENUE

       1.      The court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 as Plaintiff Webber is alleging violations of his rights under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000(e).




                                               1/9
       Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 1 of 9
       2.     Venue is proper, pursuant to 28 U.S.C. § 1391, as the employment practices alleged

to be unlawful were committed within the jurisdiction of the United States District Court for the

Western District of North Carolina.

       3.     Plaintiff Webber has complied with all administrative, jurisdictional, and legal

prerequisites for the filing of this action.    Specifically, Mrs. Webber filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”) alleging, inter

alia, discrimination based on her race. The EEOC issued Mrs. Webber with a notice granting her

the right to sue Aeroflow on June 23, 2021.

                                       III.    PARTIES

       4.     Plaintiff Webber is an African American female who is a citizen and resident of

Buncombe County, North Carolina.

       5.     At all relevant times, Defendant Aeroflow was an employer engaging in an industry

affecting commerce; employs more than fifteen employees; and has continuously been doing

business in the Asheville, North Carolina. Defendant’s Principal and Registered office is located

at 3165 Sweeten Creek Road, Asheville, NC 28803. Defendant can be served by serving process

on Casey Hite, Aeroflow President and Chief Executive Officer, at the registered office or at 438

Flat Top Mountain Road, Fairview, North Carolina 28730.

                             IV.      FACTUAL BACKGROUND

       6.     Aeroflow is a healthcare company that provides durable medical equipment. More

specifically, Aeroflow provides breast pumps, maternity compression, incontinence supplies,

urological supplies, diagnostic sleep testing, CPAP equipment and supplies, nebulizers, and

mobility equipment to physicians and patients nationwide.




                                               2/9
       Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 2 of 9
         7.       Mrs. Webber possesses a Bachelor’s degree in Business Administration and a

Master’s degree in Clinical Mental Health Counseling. She also has approximately 15 years of

management experience throughout various industries.

         8.       Mrs. Webber was hired and started working for Aeroflow on July 10, 2017. She

was hired as an intake representative in the Durable Medical Equipment department (“DME”).

         9.       Mrs. Webber was paid on an hourly basis and qualified for both monthly and

annual bonuses. The monthly bonuses were based on production and could reach $250 per

month.        The annual bonus amounted to between $1,000 and $2,000 for non-managerial

employees.

         10.      At the time Mrs. Webber was hired, DME was overseen by Patricia Hutchins and

it consisted of various divisions.

         11.      Shortly after Mrs. Webber was hired, Ms. Hutchins was replaced by Carlene Sifford

who broke the various DME divisions into four separate, discrete departments known as individual

profit centers: Respiratory, DME – Bent Metals, Pulmonary, and Pediatrics, with each profit center

being assigned its own individual director.

         12.      To that end, at the time of the separation, Michelle Worley was assigned to be the

director of Pulmonary.

         13.      At the time of the separation, the Pulmonary department was not profitable and in

need of significant work to be turned around.

         14.      Aeroflow lacks diversity among its managerial and executive team. At the time of

the separation, Brianna Denton-Allen became the Team Lead in Respiratory and was the only

African American to hold any managerial or executive position throughout the entire company.

         15.      On October 17, 2018, Mrs. Webber was promoted to Team Captain within

Pulmonary.

                                                 3/9
         Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 3 of 9
       16.     On November 19, 2018, Mrs. Webber was promoted again to the Team Lead

within Pulmonary. At that time, Mrs. Webber became only the second African American to hold

any managerial or executive position withing the company; Ms. Denton-Allen being the other.

       17.     Team Lead was a management level position and Mrs. Webber’s job

responsibilities included inter alia: training and development of team members; ensuring monthly

goals were met; conducting employee evaluations; effectuating disciplinary actions of team

members; handling customer complaints; managing commercial accounts; building relationships

with referral sources; ensuring phone coverage; overseeing timeliness of orders; generating month-

end reports; ensuring personnel coverage at remote offices; conducting monthly check-ins with

team members; creating training material for the department; working with outside sales

representatives to assist in building their territory; and ensuring all the company policies and

procedures were followed; assisting in hiring new employees; and traveling to remote offices.

       18.     Between the two promotions, Mrs. Webber received significant raises. After the

raises, Mrs. Webber earned approximately $40,000 per year in hourly pay. In addition to the

raises, because her new position was a managerial position, Mrs. Webber qualified for a more

significant monthly and annual bonuses. To that end, the monthly bonuses typically ranged

between $250 and $1,000 per month.          The annual bonus for managerial employees was

approximately $10,000.

       19.     As a result of the increased bonuses, Mrs. Webber’s total annual compensation as

a managerial employee was approximately $65,000 per year.

       20.     By early 2019, thanks in no small part to Mrs. Webber’s hard work, the Pulmonary

department was turned around and became profitable.

       21.     Recognition and acknowledgment of this accomplishment was given to Mrs.

Webber in multiple emails from company executives.

                                               4/9
       Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 4 of 9
          22.   Additionally, the success of the Pulmonary department was noted by Casey Hite,

Aeroflow CEO, and Scott Sonnone, Aeroflow CFO, in various all staff meetings.                 Upon

information and belief, these staff meetings were recorded.

          23.   Moreover, Mr. Sonnone took the entire Pulmonary department out for dinner in

2019 to recognize and thank them for their contributions.

          24.   Mrs. Webber’s annual performance evaluations also demonstrate her strong

performance and success. Specifically, Mrs. Webber’s performance evaluations uniformly rate her

as meeting or exceeding expectations. In fact, on her 2020 evaluation, Mrs. Webber is described

as the “epitome of being a team player” and “a source of encouragement to the entire division”

who “works to make sure all the employees are getting the help they need and are treated fairly.”

          25.   In addition, in early 2020, in recognition of her solid performance, Mrs. Webber

was rewarded with an additional $1.00 per hour raise.

          26.   In early 2020, Ms. Worley was moved to a different division of the company and

the Operations Manager position was open. However, rather than opening the position for

applications, Aeroflow gave the position to James Richter, and external hire, who began in that

role on March 2, 2020.

          27.   On August 3, 2020, Mr. Richter reassigned three non-managerial employees whose

primary responsibilities were related to processing orders. At that time, Mr. Richter instructed

Mrs. Webber to assist with processing orders given the decrease in staff. However, Mrs. Webber

was expected to, and did in fact continue fulfilling all of her other job responsibilities.

          28.   On November 17, 2020, because of the increasingly large workload, Mr. Richter

removed the responsibility of payroll and time related issues from Mrs. Webber’s plate. Payroll

and time related issues represented an incredibly small percentage of Mrs. Webber’s managerial

duties.

                                                  5/9
          Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 5 of 9
       29.     On December 23, 2020, Mrs. Webber was given notice of her annual bonus.

However, despite her strong performance and despite engaging in all her managerial duties (other

than the recently removed payroll and time related issues) and contributing to processing orders,

Aeroflow paid her the non-managerial bonus amount.

       30.     Mrs. Webber immediately contacted Mr. Richter about the reduced pay. Mr.

Richter responded that the pay was correct because Mrs. Webber was no longer a manager.

Moreover, Mr. Richter stated that he would be scheduling a meeting to discuss Mrs. Webber’s

position.

       31.     Of course, Mrs. Webber had been conducting managerial work, she recently

received a glowing performance evaluation, and no such demotion was discussed or mentioned by

anyone at any time prior to Mr. Richter’s statement.

       32.     Aeroflow corrected the payment and no such meeting regarding Mrs. Webber’s

position followed.

       33.     On February 18, 2021, Mrs. Webber sent an email to Marshall Stanton, Aeroflow’s

Human Resources Director, and Stacey Gasperson, a Human Resources Associate. In the email

Mrs. Webber complained of the surreptitious demotion and lack of any rationale for the same, she

complained the lack of managerial diversity at Aeroflow, the lack of opportunities at Aeroflow for

individuals of color, and about her inability to speak up for fear of being negatively viewed as an

aggressive black woman. Mrs. Webber requested a meeting to discuss those issues.

       34.     On March 2, 2021, Mrs. Webber met with Mr. Stanton and Lauren Bennett,

Aeroflow’s Director of Sales Operations. However, rather than discuss the issues she brought up

in the email or any investigation that was conducted into her complaints, Mr. Stanton stated that

Mrs. Webber was in fact demoted and was no longer a manager.



                                               6/9
       Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 6 of 9
       35.    In support of the demotion, Mr. Stanton falsely stated that Mrs. Webber, along with

Ms. Sifford, Mr. Denton-Allen, Josh Lucas, Vaughn Williams, and Ms. Worley “ran the

[Pulmonology] department into the ground.”

       36.    This reason was patently untrue and as a result clearly pretextual for multiple

reasons.

       37.    First, the individuals listed were not associated with the Pulmonology department

and did not work with Mrs. Webber. Specifically, Ms. Sifford was in charge of Respiratory and

Mrs. Webber had not worked for her since before she was a manager; Ms. Denton-Allen was

exclusively part of the Respiratory department; Josh Lucas was Director of Marketing who

exclusively worked for that department; Vaughn Williams was part of various departments and

retired in early 2020; and Ms. Worley was the Director over the Clinical division, completely

separate from the four DME departments.

       38.    Moreover, of the individuals listed, only Mrs. Webber and Ms. Denton-Allen, the

two African Americans, were demoted while all others maintained their high-level positions.

       39.    Second, the Pulmonology department was not “run into the ground.”        Quite the

opposite in fact. Since early 2019, Pulmonology was profitable, and its success was repeatedly

recognized.

       40.    Third, Mrs. Webber’s performance was never called into question in her entire

tenure. She received consistent raises exemplary evaluations.

       41.    Moreover, between November 2018 and March 2021, Mrs. Webber reached her

productivity goals and thus received a monthly bonus approximately 85% of the time.

       42.    As a result of the wrongful demotion, Mrs. Webber’s total compensation reduced

more than $15,000 per year. This significant reduction in pay resulted in her constructive

discharge on July 26, 2021.

                                              7/9
       Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 7 of 9
                                 V.      CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
                       Race Discrimination in Violation of Title VII

       43.     Plaintiff incorporates the foregoing paragraphs by reference herein.

       44.     As an African American, Mrs. Webber is a member of a protected class.

       45.     During her employment, Mrs. Webber was subjected to race discrimination

including being subjected to a demotion resulting in a significant reduction in pay and subsequently

being constructively terminated.

       46.     Mrs. Webber was treated less favorably than her Caucasian counterparts.

       47.     The adverse action taken against Mrs. Webber was motivated by her race.

       48.     Defendant’s actions as described herein were willful and wanton and done with

reckless disregard for Mrs. Webber’s protected rights.

       49.     As a result of Defendant’s discriminatory conduct, Mrs. Webber has suffered

damages.

                                   JURY TRIAL DEMAND
       Plaintiff requests a jury trial on all questions of fact raised by this Complaint.

                                   PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court enter a judgment in her favor and

against the Defendant(s) and award the following:

       (a)     Injunctive, declaratory, and prospective relief as allowed by law;

       (b)     Damages in such an amount as shall be proven at trial for back-pay and damages

               including lost benefits, wages, promotions, tenure, seniority, and other employment

               opportunities.




                                                 8/9
       Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 8 of 9
      (c)    An order to reinstate Plaintiff, or in the alternative, front pay and benefits in an

             appropriate amount;

      (d)    Compensatory damages, including emotional distress as allowed by law

      (e)    Punitive damages;

      (f)    Attorney’s fees and costs as provided for by law;

      (g)    Pre- and post-judgment interest as provided for by law; and

      (h)    Such other relief as the Court deems just on proper.

                                               Williams & Ray, PLLC:


                                               s/ Brycen G. Williams

                                               Brycen G. Williams
                                               State Bar No. 50253
                                                 Williams & Ray, PLLC
                                                 555 Fayetteville St., Suite 201
                                                 Raleigh, NC 27601
                                                 Phone: (888) 315-3841
                                                 Fax:       (303) 502.5821
                                                 Email: bw@williamsray.com
                                                 Attorneys for Plaintiff

Plaintiff’s Address
Shondria Webber
48 Dogwood Ct.
Asheville, NC 28805




                                             9/9
      Case 1:21-cv-00251-MR-WCM Document 1 Filed 09/21/21 Page 9 of 9
